Name: 89/52/EEC: Commission Decision of 21 December 1988 amending Decision 87/293/EEC authorizing methods for grading pig carcases in Ireland (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  Europe;  agricultural structures and production
 Date Published: 1989-01-25

 Avis juridique important|31989D005289/52/EEC: Commission Decision of 21 December 1988 amending Decision 87/293/EEC authorizing methods for grading pig carcases in Ireland (Only the English text is authentic) Official Journal L 020 , 25/01/1989 P. 0033 - 0034*****COMMISSION DECISION of 21 December 1988 amending Decision 87/293/EEC authorizing methods for grading pig carcases in Ireland (Only the English text is authentic) (89/52/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (1), as last amended by Regulation (EEC) No 3906/87 (2), and in particular Article 4 (6) thereof, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (3), as amended by Regulation (EEC) No 3530/86 (4), and in particular Article 5 (2) thereof, Whereas Article 2 of Regulation (EEC) No 3220/84 lays down that Member States may be authorized to provide for a presentation of pig carcases different from the standard presentation defined in the same Article where commercial practice or technical requirements warrant this; Whereas in Ireland the technical requirements relating to the use of the grading method and, consequently, commercial practice, lead sometimes to the removal of the kidneys, the flare fat and the diaphragm (including the thick skirt); in other cases the tongue sometimes remains at the carcase; whereas this should be taken into account in adjusting to the weight for standard presentation; whereas Commission Decision 87/293/EEC (5) should be amended accordingly; Whereas the measures provided for in this Decision are in accordance with opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 Decision 87/293/EEC is hereby amended as follows: 1. The following Article 1a is inserted: 'Article 1a Notwithstanding the standard presentation referred to in Article 2 of Regulation (EEC) No 3220/84, the flare fat, the kidneys and the diaphragm (including the thick skirt) may be removed from pig carcases or such carcases may be presented with the tongue before being weighed and graded; in such cases, the weight of the warm carcase shall be calculated by reference to the scale of percentage adjustments shown in Annex II.' 2. The present Annex becomes Annex I. 3. The Annex to this Decision is added as Annex II. Article 2 This Decision is addressed to Ireland. Done at Brussels, 21 December 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 282, 1. 11. 1975, p. 1. (2) OJ No L 370, 30. 12. 1987, p. 11. (3) OJ No L 301, 20. 11. 1984, p. 1. (4) OJ No L 326, 21. 11. 1986, p. 8. (5) OJ No L 146, 6. 6. 1987, p. 66. ANNEX 'ANNEX II Weight adjustment coefficients to compensate for variations in carcase dressing 1.2 // // // Dressing variation // Adjustment coefficients (%) // // // - Removal of kidneys // + 0,4 // - Removal of flare // + 1,4 // - Removal of diaphragm (including the thick skirt) // + 0,3 // - Non-removal of tongue // 0,5' // //